         UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TEXAS

                      No. 6:19-cv-00336

                       Octavia Thomas,
                           Plaintiff,
                               v.

                       Elissa Hugman,
                          Defendant.

                Before Barker, District Judge


             ORDER AND FINAL JUDGMENT

   This is a prisoner civil rights case arising under 42 U.S.C.
§ 1983. Before the court is the report and recommendation of
United States Magistrate Judge John D. Love, issued pursuant
to 28 U.S.C. § 1915A. Doc. 8. Having reviewed the magistrate
judge s report, and there being no objections thereto, the court
now adopts the report as the opinion of the court.
   The court hereby enters final judgment. All claims in this
matter are dismissed with prejudice for purposes of proceed¬
ing in forma pauperis. It is hereby ordered that plaintiff shall
take nothing by this action. Any pending motions in this case
are hereby denied. The clerk of the court is directed to close
this case.

                     So ordered by the court on October 15. 2019.




                                    United States District Judge
